Case 2:20-bk-21020-BR        Doc 126 Filed 03/04/21 Entered 03/04/21 09:06:20                  Desc
                               Main Document Page 1 of 4


  1   TIMOTHY J. YOO (State Bar No. 155531)
      tjy@lnbyb.com
  2   CARMELA T. PAGAY (State Bar No. 195603)
      ctp@lnbyb.com                                                 FILED & ENTERED
  3
      LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
      10250 Constellation Boulevard, Suite 1700
  4
      Los Angeles, CA 90067                                               MAR 04 2021
  5
      Telephone: (310) 229-1234
      Facsimile: (310) 229-1244
                                                                     CLERK U.S. BANKRUPTCY COURT
  6
      Attorneys for Jason M. Rund                                    Central District of California
                                                                     BY fortier    DEPUTY CLERK
  7   Chapter 7 Trustee

  8
                                UNITED STATES BANKRUPTCY COURT
  9
                                 CENTRAL DISTRICT OF CALIFORNIA
 10
                                        LOS ANGELES DIVISION
 11

 12    In re                                            Case No. 2:20-bk-21020-BR
 13    THOMAS VINCENT GIRARDI,                          Chapter 7
 14                                                     ORDER RE CHAPTER 7 TRUSTEE’S
                            Debtor.                     MOTION FOR TURNOVER OF REAL
 15
                                                        PROPERTY
 16
                                                        Date: February 23, 2021
 17                                                     Time: 10:00 a.m.
                                                        Place: Courtroom 1668 via zoomgov.com
 18
                                                               Roybal Federal Building
 19                                                            225 E. Temple Street
                                                               Los Angeles, California 90012
 20

 21

 22
               A hearing was held on February 23, 2021, at 10:00 a.m. before the Honorable Barry

 23
      Russell, United States Bankruptcy Judge, in Courtroom 1668 of the United States Bankruptcy

 24   Court, located at 255 E. Temple Street, Los Angeles, California 90012, to consider the Motion of

 25   Chapter 7 Trustee for Order Compelling Turnover of Real Property [Doc 91] (the “Motion”) filed

 26   by Jason M. Rund, the Chapter 7 Trustee (the “Trustee”) for the bankruptcy estate of Thomas
 27   Vincent Girardi (the “Debtor”). Timothy J. Yoo of Levene, Neale, Bender, Yoo & Brill L.L.P.
 28




                                                    1
Case 2:20-bk-21020-BR        Doc 126 Filed 03/04/21 Entered 03/04/21 09:06:20                  Desc
                               Main Document Page 2 of 4


  1   appeared on behalf of the Trustee, and Leonard Peña of Peña & Soma, APC appeared on behalf of
  2
      Robert J. Girardi, as temporary conservator of the Debtor.
  3
               The Court, having considered the Motion, Robert J. Girardi’s opposition to the Motion
  4
      [Doc 104] and the Stipulation between the Trustee and Robert J. Girardi (“Stipulation”) [Doc
  5
      108], having considered the statements of counsel made at the hearing on the Motion, and good
  6
      cause appearing,
  7
               IT IS HEREBY ORDERED THAT:
  8
               1.     The Motion is granted, subject to the terms of the Stipulation, which are restated
  9
      below.
 10
               2.     Robert J. Girardi shall provide a set of keys, remote controls and alarm code(s) for
 11
      the residential real property located at 100 N. Los Altos Drive, Pasadena, California 91105 (the
 12

 13
      “Property”) to the Trustee within 5 days after the execution of this Stipulation. Notwithstanding

 14   the delivery of these items, the Trustee and his professionals will not enter the Property without

 15   providing Robert J. Girardi with 48-hour advance notice by email to lpena@penalaw.com or text

 16   to (213) 509-3556. However, on the weekends, the foregoing notice period will be shorted to 12-

 17   hour advance notice.
 18            3.     Robert J. Girardi shall ensure that the Debtor and any of his employees or agents
 19   cooperate with the Trustee’s administration of the Property, including the broker’s marketing
 20   efforts, by maintaining the Property in a neat and tidy condition, paying utilities, refraining
 21
      from communicating with brokers or interested buyers, and complying with Covid-19
 22
      requirements (including executing forms such as the Coronavirus Property Entry Advisory and
 23
      Declaration). As for each of the utilities payments, Robert J. Girardi shall provide proof of
 24
      payment to the Trustee within 10 days after such payment.
 25
               4.     Once the Property is in escrow, the Trustee shall provide Robert J. Girardi with
 26
      a 20-day notice to vacate the Property by email to lpena@penalaw.com. Within the foregoing
 27

 28




                                                     2
Case 2:20-bk-21020-BR        Doc 126 Filed 03/04/21 Entered 03/04/21 09:06:20               Desc
                               Main Document Page 3 of 4


  1   20-day notice period, the Debtor shall vacate the Property and provide notice to the Trustee’s
  2
      counsel via email to tjy@LNBYB.com confirming that he has in fact moved out.
  3
              5.      Should Robert J. Girardi or the Debtor fail to comply with any of the foregoing,
  4
      the Trustee is authorized to obtain a Writ of Possession – Eviction upon ex parte application to
  5
      the Court.
  6

  7
      Approved as to form and content:
  8   PEÑA & SOMA, APC
  9

 10   By:_____________________
        LEONARD PEÑA
 11     Attorney for Robert J. Girardi
 12
        Temporary Conservator of Debtor

 13

 14

 15
                                                     ###
 16

 17

 18

 19

 20

 21

 22

 23

 24

 25
      Date: March 4, 2021
 26

 27

 28




                                                     3
Case 2:20-bk-21020-BR       Doc 126 Filed 03/04/21 Entered 03/04/21 09:06:20                Desc
                              Main Document Page 4 of 4


  1   20-day notice period, the Debtor shall vacate the Property and provide notice to the Trustee’s
  2
      counsel via email to tjy@LNBYB.com confirming that he has in fact moved out.
  3
             5.      Should Robert J. Girardi or the Debtor fail to comply with any of the foregoing,
  4
      the Trustee is authorized to obtain a Writ of Possession – Eviction upon ex parte application to
  5
      the Court.
  6

  7
      Approved
        proved as to form and content:
  8   PEÑA
        ÑA & SOMA,
              SO M , APC
               OMA     APPC
  9

 10   By:_____________________
         ______________________
        LEONARD
        LEEO ONNA ARRD PEÑA
 11     Attorney
        Attttoorn
        A       ney for Robert JJ. Girardi
 12
        Temporary Conserva
                       Conservator of Debtor

 13

 14

 15
                                                     ###
 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28




                                                    3
